Exhibit 10.4
EXECUTION VERSION
AMENDMENT NO. 1
TO THE
MASTER TRANSACTION AGREEMENT
     This Amendment No. 1, dated as of August 31, 2010 (this “Amendment”), to
the Master Transaction Agreement, dated as of July 14, 2010 (the “Master
Transaction Agreement”), is hereby made by and among Continental Casualty
Company, an Illinois property and casualty insurance company (“CCC”), The
Continental Insurance Company, a Pennsylvania property and casualty insurance
company (“CIC”), Continental Reinsurance Corporation International, Ltd., a
Bermuda long-term insurance company (“CRCI”), and CNA Insurance Company Limited,
a United Kingdom property and casualty insurance company (“CICL,” and
collectively with CCC, CIC and CRCI, the “CNA Parties”), National Indemnity
Company, a Nebraska property and casualty insurance company (“NICO”) and, solely
for the purpose of Sections 5.19 and 7.3(b), Berkshire Hathaway Inc., a Delaware
corporation (“Berkshire”).
WITNESSETH:
     WHEREAS, in accordance with Section 13.3 of the Master Transaction
Agreement, the Parties wish to amend the terms of the Master Transaction
Agreement as provided in Section I below;
     WHEREAS, in accordance with Section 5.7 of the Master Transaction
Agreement, the Parties wish to agree upon a protocol with respect to the Books
and Records;
     WHEREAS, in accordance with Section 2.3(b) of the Master Transaction
Agreement, the CNA Parties have provided NICO with an Initial Reconciliation
Statement setting forth the Initial Net Payment;
     WHEREAS, unless otherwise defined herein, capitalized terms used but not
defined herein shall have the meanings assigned to them in the Master
Transaction Agreement;
     NOW, THEREFORE, in consideration of the foregoing, the agreements set forth
herein, and other good and valuable consideration, the adequacy and receipt of
which are hereby acknowledged, and intending to be legally bound hereby, the
Parties hereby agree as follows:
SECTION I
AMENDMENTS
     1. Amendment to Schedule 1.1(a) to the Master Transaction Agreement.
Schedule 1.1(a) to the Master Transaction Agreement is hereby deleted and
replaced in its entirety with the Schedule 1.1(a) attached hereto as Annex A.
The Parties agree to replace

 



--------------------------------------------------------------------------------



 



Schedule 1.1(a) to the LPT Reinsurance Agreement with the Schedule 1.1(a)
attached hereto as Annex A.
     2. Amendment to Schedule 1.1(b) to the Master Transaction Agreement.
Schedule 1.1(b) to the Master Transaction Agreement is hereby deleted and
replaced in its entirety with the Schedule 1.1(b) attached hereto as Annex B.
The Parties agree to replace Schedule 1.1(b) to the LPT Reinsurance Agreement
with the Schedule 1.1(b) attached hereto as Annex B.
     3. Amendment to Schedule 1.1(e) of the Master Transaction Agreement.
Schedule 1.1(e) to the Master Transaction Agreement is hereby deleted and
replaced in its entirety with the Schedule 1.1(e) attached hereto as Annex C.
The Parties agree to replace Schedule 1.1(c) to the LPT Reinsurance Agreement
with the Schedule 1.1(e) attached hereto as Annex C and agree to change
references from Schedule 1.1(e) to Schedule 1.1(c).
SECTION II
BOOKS AND RECORDS PROTOCOL
     1. Books and Records Protocol. In accordance with Section 5.7 of the Master
Transaction Agreement, the Parties hereby agree upon the protocol attached
hereto as Annex D to (a) transfer to NICO the Books and Records following the
Closing and/or (b) provide NICO with reasonable access to the Books and Records
during normal business hours following the Closing, as may be provided for under
the Administrative Services Agreement.
SECTION III
INITIAL RECONCILIATION STATEMENT
     1. Initial Reconciliation Statement. The Parties hereby agree that, in
accordance with Section 2.3(b) of the Master Transaction Agreement, the CNA
Parties have provided NICO with the Initial Reconciliation Statement attached
hereto as Annex E setting forth the Initial Net Payment, and such Initial Net
Payment is the amount deposited directly by the CNA Parties on behalf of NICO
into the Collateral Trust Account on the Closing Date.
SECTION IV
MISCELLANEOUS
     1. No Other Amendments; Effectiveness. Except as set forth in this
Amendment, the Master Transaction Agreement is ratified and confirmed in all
respects. This Amendment shall be effective as of the date hereof.
     2. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without regard to such state’s
principles of conflict of laws that could compel the application of the laws of
another jurisdiction. SUBJECT TO ARTICLE XI OF THE MASTER TRANSACTION AGREEMENT,
ANY SUIT, ACTION OR PROCEEDING TO COMPEL ARBITRATION OR FOR TEMPORARY INJUNCTIVE
RELIEF IN AID OF ARBITRATION OR TO PRESERVE THE STATUS QUO PENDING THE
APPOINTMENT OF THE ARBITRATOR(S) SHALL BE BROUGHT BY THE PARTIES SOLELY IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN

2



--------------------------------------------------------------------------------



 



DISTRICT OF NEW YORK, PROVIDED THAT IF SAID COURT DETERMINES THAT IT DOES NOT
HAVE SUBJECT MATTER JURISDICTION THEN SAID ACTIONS MAY BE BROUGHT IN THE SUPREME
COURT OF THE STATE OF NEW YORK FOR NEW YORK COUNTY; AND THE CNA PARTIES AND NICO
EACH HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS FOR
SUCH PURPOSE AND ANY APPELLATE COURTS THEREOF, EXCEPT THAT ANY FINAL ARBITRAL
AWARD RENDERED IN ACCORDANCE WITH ARTICLE XI OF THE MASTER TRANSACTION AGREEMENT
MAY BE ENTERED AND ENFORCED IN ANY COURT HAVING JURISDICTION OVER ANY PARTY OR
ANY OF ITS ASSETS.
     3. Successors and Assigns. The rights and obligations of the Parties under
this Amendment shall not be subject to assignment without the prior written
consent of the other Parties, and any attempted assignment without the prior
written consent of the other Parties shall be invalid ab initio. The terms of
this Amendment shall be binding upon, inure to the benefit of and be enforceable
by and against the successors and permitted assigns of the Parties.
     4. Counterparts. This Amendment may be executed by the Parties in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument
binding upon all of the Parties notwithstanding the fact that all Parties are
not signatory to the original or the same counterpart. Each counterpart may
consist of a number of copies hereof each signed by less than all, but together
signed by all of the Parties. Each counterpart may be delivered by facsimile
transmission, which transmission shall be deemed delivery of an originally
executed document.
(The remainder of this page has been intentionally left blank.)

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereby execute this Amendment as of the day
and year first set forth above.

            CONTINENTAL CASUALTY COMPANY
      By:   /s/ Lawrence J. Boysen         Name:   Lawrence J. Boysen       
Title:   Senior Vice President and Corporate Controller        THE CONTINENTAL
INSURANCE COMPANY
      By:   /s/ Lawrence J. Boysen         Name:   Lawrence J. Boysen       
Title:   Senior Vice President and Corporate Controller        CONTINENTAL
REINSURANCE
CORPORATION INTERNATIONAL, LTD.
      By:   /s/ Lawrence J. Boysen         Name:   Lawrence J. Boysen       
Title:   Chairman of the Board and President        CNA INSURANCE COMPANY
LIMITED
      By:   /s/ Lawrence J. Boysen         Name:   Lawrence J. Boysen       
Title:   Authorized Representative        NATIONAL INDEMNITY COMPANY
      By:   /s/ Brian Snover         Name:   Brian Snover        Title:   Vice
President   

[Signature Page to Amendment No. 1 to Master Transaction Agreement]





--------------------------------------------------------------------------------



 



         

     The undersigned is a party to this Amendment as of the day and year first
set forth above solely for the purpose of Sections 5.19 and 7.3(b).

            BERKSHIRE HATHAWAY INC.
      By:   /s/ Daniel J. Jaksich         Name:   Daniel J. Jaksich       
Title:   Vice President & Controller     

[Signature Page to Amendment No. 1 to Master Transaction Agreement]

